DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 10 January 2020.
Claims 1-20 are pending and have been examined. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites: The method of claim 9. It is unclear how to determine what prior claim it is supposed to depend from. Does claim 9 depend from claim 8 that also recites the feature of processing the API?  For examination purposes, the Examiner will interpret the claim language to be:  The method of claim 8, wherein processing further includes processing the API to notify the interface associated with an online transaction that is occurring line as the current transaction. Claims 10-11, which depend from claim 9, inherit the deficiencies noted and are rejected for the same reasoning. 









Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-11 are directed to a method, claims 12-18 are also directed to a method and claims 19-20 are directed to a system.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of determining an item to recommend.  Specifically, representative claim 12 recites the abstract idea of: 
	determining a total number of dimensions for multidimensional space based on a product catalogue comprising a plurality of item codes associated with items; 
	generating transaction item vectors for transactions associated with a transaction history, each transaction item vector mapped within the dimensions of the multidimensional space; 
	receiving current item codes associated with a current transaction; 
	producing current transaction item vectors that map within the dimensions based on the current item codes; and 
	determining a particular item to recommend for adding to the current transaction based on positions of the current transaction item vectors within the multidimensional space relative to other vectors associated with the transactions of the transaction history and the item codes. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 12 recites the abstract idea of determining an item to recommend, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite the steps of determining multidimensional space based on a product catalogue with item codes associated with items, generating transaction item vectors for transactions associated with a transaction history (i.e., a purchase history), receiving the item codes associated with the current transaction, producing the current transaction item vectors, and determining an item (i.e., a product) to recommend for adding to the current transaction (i.e., a current purchase), based on positions of the current transaction item vectors within the multidimensional space relative to other item vectors associated with history of transactions and item codes, thereby making this a sales activity or behavior.  Thus, representative claim 12 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 12 does not include any recited additional elements for consideration. Therefore, the claims would not have additional elements to consider individually or in combination, for integration into a practical application and would not impose any meaningful limits on practicing the abstract idea. Claim 12 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the claim does not recite any additional elements to consider, and therefore would not provide an inventive concept.  
As such, representative claim 12 is ineligible.
Independent claims 1 and 19 are similar in nature to representative claim 12 and Step 2A, Prong 1 analysis is the same as above for representative claim 12.  It is noted that in independent claim 1 includes the additional element of an interface and independent claim 19 includes the additional element of a processing device having at least one processor configured to execute instructions from a non-transitory computer-readable storage medium, a recommendation engine, and at least one processor.  The Applicant’s specification does not provide any discussion or description of an interface in claim 1 and a processing device having at least one processor configured to execute instructions from a non-transitory computer-readable storage medium, a recommendation engine, and at least one processor in claim 19, as being anything other than generic elements. Thus, the claimed additional elements of claims 1 and 19 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 1 and 19 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 1 and 19, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 1 and 19 are ineligible. 
Dependent claims 2-11, 13-18 and 20 do not aid in the eligibility of the independent claims, 1, 12 and 19, respectively.  The claims of  2-11, 13-18 and 20 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that the dependent claims include the additional element of an Application Programming Interface (API) (claims 8-10), online (claims 9, 14 & 20), and a terminal  (claims 10, 14 & 20).  Applicant’s specification does not provide any discussion or description of the recited additional elements as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 8-10, 14 and 20 are directed towards an abstract idea. Additionally, the additional elements of claims 8-10, 14 and 20, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 2-11, 13-18 and 20 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1, 2-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza, S., et al. (PGP No. US 2020/0184540 A1), in view of Ghoshal, S., et al. (PGP No. US 2020/0125575 A1) and Sasapu, R. (PGP No. US 2019/0130453 A1). 

Claim 1-
D’Souza discloses a method, comprising: 
transforming item codes for items of a product catalogue into item vectors  into a multidimensional space (D’Souza, see: paragraph [0056] disclosing “a product from a catalog of products 118”; and see: paragraph [0076] disclosing “transform…product description details [i.e., item codes for items] into numeric input” and “vectors [i.e., item vectors] corresponding to the product description may be input to the CNN (i.e., convolution neural network) to allow the CNN to ingest data as a multi-dimensional array [i.e., multidimensional space]”);  
generating transaction item vectors based on transaction items associated with a current transaction (D’Souza, see: paragraph [0056] disclosing “a user 108 may create a new purchase request 124 [i.e., a current transaction]”; and see: paragraph [0076] disclosing “with respect to operation of the purchase request controller 114” and “transform vendor name and product description details into numeric input [i.e., transaction item vectors]”); 
identifying a particular item code for a particular item based on a probability between the particular item code's item vector and a given transaction item's vector and identifying the particular item code associated with the current transaction (D’Souza, see: paragraph [0056] disclosing “may create a new purchase request 124 [i.e., current transaction]. In this regard, at 300, the user 108 may enter a product quantity 122. At 302, based on identification of the product [i.e., identifying the particular code associated with the current transaction]…products that match the user's search request may be displayed”; and see: paragraph [0069] disclosing “user interface display of purchasing to illustrate operation of the apparatus 100”; and see: paragraph [0070] disclosing “purchase request controller 114 may analyze the user request 106 such as ‘I would like to buy a laptop’” and “identify a plurality of products, such as laptops [i.e., identifying a particular item code for a particular item] a user may be interested in” and “may be trained on a set of product descriptions to determine product entity information”; and see: paragraph [0076] disclosing “with respect to operation of the purchase request controller 114” and “transform vendor name and product description details into numeric input [i.e., transaction item vectors]”; Also see: FIG. 7).
Although D’Souza does disclose the transforming of item codes into item vectors, D’Souza does not disclose that the vectors are plotted. D’Souza does not disclose: 
item vectors plotted; 
Ghoshal, however, does teach: 
item vectors plotted  (Ghoshal, see: paragraph [0091] teaching “such as first cognitive text REST service used to determine a set of keywords from the text input, and a second internal REST service used to map the keywords to image tags”; and see: paragraph [0106] teaching “weighted inverted index 3606 maps each distinct n-gram represented in the set of attribute vectors to a concept vector of concepts” and “concept vector is mapped [i.e., item vectors plotted] by the weighted inverted index”).
This step of Ghoshal is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to recommending items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of item vectors plotted,  as taught by Ghoshal. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to improve product recommendations with improved vector comparisons for the relevant content (Ghoshal, see: paragraph [0005]). 

Although D’Souza does disclose that there is a particular item code that is identified for a particular item and the identification is based on a current transaction vector for the particular item code’s item vector, D’Souza does not disclose that there is a notification sent to an interface associated with the current transaction. D’Souza does not disclose: 
sending a notification identifying the particular item to an interface associated with the transaction; 
Sasapu, however, does teach: 
sending a notification identifying the particular item to an interface associated with the transaction (Sasapu, see: paragraph [0030] teaching “aggregate transaction data…associated with various items” and “may recommend an item to a consumer” and “item may be transmitted to information portal 150 for display on user interface 152 through display screen 122” and “the item may comprise a suggestion to the customer to transact with a certain merchant for a product or service of interest using a transaction instrument associated with the internal transaction account 132” and “encourage the merchant's promotion to its customers to use the issuer's transaction instruments. Items may be stored in an item database 182, which may be comprised in notification system 180”). 
 	This step of Sasapu, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to utilizing transaction data of users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of sending a notification identifying the particular item to an interface associated with the transaction, as taught by Sasapu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to improve the tailoring of marketing items to customers based on previous and historical transaction information of the user (Sasapu, see: paragraph [0003]). 

Claim 2-
D’Souza in view of Ghoshal and Sasapu teach the method of claim 1,as described above. 
D’Souza further discloses: 
wherein transforming further includes determining dimensions for the multidimensional space based on transaction histories for historical transactions (D’Souza, see: paragraph [0076] disclosing “with respect to operation of the purchase request controller 114 and the user profile controller 136, a convolution neural network (CNN) with an LSTM layer machine learning classifier 126 may be trained on historical data. With respect to the CNN with LSTM layer classifier, a label encoder may be used to transform vendor name and product description details into numeric input [i.e., transforming]” and “word embeddings in the form of Word2vec or GLOVE vectors corresponding to the product description may be input to the CNN to allow the CNN to ingest data as a multi-dimensional array in the input features”; and see: paragraph [0077] disclosing “determine the weights of the hidden layers [i.e., determining dimensions for the multidimensional space] in the CNN using numerical optimization techniques”; and see: paragraph [0078] disclosing “layer classifier may be trained based on a set of labeled product descriptions and possible recommendations based on user purchase history information”). 
Claim 3-
D’Souza in view of Sasapu teach the method of claim 2, as described above. 
D’Souza discloses: 
wherein determining further includes processing Word2Vec algorithms and resolving the dimensions (D’Souza, see: paragraph [0076] disclosing “word embeddings in the form of Word2vec…vectors corresponding to the product description may be input to the CNN to allow the CNN to ingest data [i.e., resolving dimensions] as a multi-dimensional array in the input features”).

Claim 8-
D’Souza in view of Ghoshal and Sasapu teach the method of claim 1, as described above. 
D’Souza discloses: 
processing an Application Programming Interface (API) (D’Souza, see: paragraph [0113] disclosing “A function API may be implemented for obtain purchase request and purchase order details, obtain an active catalog”). 
Although D’Souza does disclose processing an API, D’Souza does not disclose: 
wherein sending further include a call that notifies interface of the particular item; 
Sasapu, however, does teach: 
wherein sending further includes a call that notifies of the particular item (Sasapu, see: paragraph [0030] teaching “aggregate transaction data…associated with various items” and “may recommend an item to a consumer” and “the item may comprise a suggestion to the customer to transact with a certain merchant for a product or service of interest using a transaction instrument associated with the internal transaction account 132” and “encourage the merchant's promotion to its customers to use the issuer's transaction instruments. Items may be stored in an item database 182, which may be comprised in notification system 180”; and see: paragraph [0065] teaching “communications interface via a communications path (e.g., channel). This channel carries signals and may be implemented using wire, cable, fiber optics, a telephone line”). 
 	This step of Sasapu, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to utilizing transaction data of users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of sending a notification identifying the particular item to an interface associated with the transaction, as taught by Sasapu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to improve the tailoring of marketing items to customers based on previous and historical transaction information of the user (Sasapu, see: paragraph [0003]). 


Claim 9-
D’Souza in view of Ghoshal and Sasapu teach the method of claim 8, as described above.  
D’Souza further discloses:  
wherein processing further includes processing the API associated with an online transaction that is occurring online as the current transaction (D’Souza, see: paragraph [0054] disclosing “on a web browser application 200 (e.g., via a user interface (UI)) at 202”; and see: paragraph [0113] disclosing “A function API may be implemented for obtain purchase request and purchase order details, obtain an active catalog”). 
Although D’Souza does disclose processing an API, D’Souza does not disclose: 
notify the interface associated with a transaction; 
Sasapu, however, does teach: 
notify the interface associated with a transaction (Sasapu, see: paragraph [0030] teaching “aggregate transaction data…associated with various items” and “may recommend an item to a consumer” and “item may be transmitted to information portal 150 for display on user interface 152 through display screen 122” and “the item may comprise a suggestion to the customer to transact with a certain merchant for a product or service of interest using a transaction instrument associated with the internal transaction account 132” and “encourage the merchant's promotion to its customers to use the issuer's transaction instruments. Items may be stored in an item database 182, which may be comprised in notification system 180” and see: paragraph [0065] teaching “communications interface via a communications path (e.g., channel). This channel carries signals and may be implemented using…a telephone line”). 
This step of Sasapu, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to utilizing transaction data of users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of notify the interface associated with a transaction, as taught by Sasapu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to improve the tailoring of marketing items to customers based on previous and historical transaction information of the user (Sasapu, see: paragraph [0003]).

Claim 10-
D’Souza in view of Ghoshal and Sasapu teach the method of claim 9, as described above. 
D’Souza discloses:  
wherein processing further includes processing the API as the current transaction includes processing the API associated with an online transaction that is occurring online as the current transaction (D’Souza, see: paragraph [0054] disclosing “on a web browser application 200 (e.g., via a user interface (UI)) at 202”; and see: paragraph [0113] disclosing “A function API may be implemented for obtain purchase request and purchase order details, obtain an active catalog”). 
Although D’Souza does disclose processing an API, D’Souza does not disclose: 
notify the interface associated with a transaction terminal for an in-store transaction that is occurring 
Sasapu, however, does teach: 
notify the interface associated with a transaction terminal for an in-store transaction that is occurring (Sasapu, see: paragraph [0030] teaching “aggregate transaction data…associated with various items” and “may recommend an item to a consumer” and “item may be transmitted to information portal 150 for display on user interface 152 through display screen 122” and “the item may comprise a suggestion to the customer to transact with a certain merchant for a product or service of interest using a transaction instrument associated with the internal transaction account 132” and “encourage the merchant's promotion to its customers to use the issuer's transaction instruments. Items may be stored in an item database 182, which may be comprised in notification system 180”; and see: paragraph [0122] teaching “payment gateway…may include an application service provider service that authorizes payments for… traditional brick and mortar merchants. The gateway may be the equivalent of a physical point of sale terminal located in most retail outlets”). 
This step of Sasapu, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to utilizing transaction data of users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of notify the interface associated with a transaction terminal for an in-store transaction that is occurring, as taught by Sasapu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to improve the tailoring of marketing items to customers based on previous and historical transaction information of the user (Sasapu, see: paragraph [0003]).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza, S., et al. (PGP No. US 2020/0184540 A1), in view of Ghoshal, S., et al. (PGP No. US 2020/0125575 A1), Sasapu, R. (PGP No. US 2019/0130453 A1) and Nice, N., et al. (PGP No. US 2015/0278908 A1). 

Claim 4-
D’Souza in view of Ghoshal and Sasapu teach the method of claim 3, as described above. 
D’Souza discloses:
wherein generating further includes producing the transaction item vectors within the multidimensional space for each transaction item of the current transaction (D’Souza, see: paragraph [0056] disclosing “a user 108 may create a new purchase request 124 [i.e., a current transaction]”; and see: paragraph [0076] disclosing “with respect to operation of the purchase request controller 114” and “transform vendor name and product description details into numeric input [i.e., transaction item vectors]”).
Although D’Souza does disclose producing the transaction item vectors within the multidimensional space for each transaction item of the transaction, D’Souza does not disclose that the vectors have coordinates within the multidimensional space. D’Souza does not disclose:  
producing vectors as coordinates within the multidimensional space; 
Nice, however does teach: 
producing vectors as coordinates within the multidimensional space (Nice, see: paragraph [0021] teaching “Multi-dimensional (e.g., 3D) vectors 130 are produced from the distance matrix”; and see: paragraph [0031] teaching “New coordinates in the lower dimensional (e.g., 2D, 3D) space may then be given by a matrix”).  
This step of Nice, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of producing vectors as coordinate within the multidimensional space, as taught by Nice. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to provide a simplified and more efficient way in product recommendations (Nice, see: paragraph [0020]). 

Claim 5-
D’Souza in view of Sasapu teach the method of claim 1, as described above. 
D’Souza further discloses:  
wherein identifying further includes determining the particular item code's item vector to of the transaction item vectors of the current transaction (D’Souza, see: paragraph [0069] disclosing “user interface display of purchasing to illustrate operation of the apparatus 100”; and see: paragraph [0070] disclosing “purchase request controller 114 may analyze the user request 106 such as ‘I would like to buy a laptop’” and “identify a plurality of products, such as laptops [i.e., identifying a particular item code for a particular item] a user may be interested in” and “may be trained on a set of product descriptions to determine product entity information”; and see: paragraph [0076] disclosing “with respect to operation of the purchase request controller 114” and “transform vendor name and product description details into numeric input [i.e., transaction item vectors]”; Also see: FIG. 7).
Although D’Souza does disclose the particular item code’s item vector and transaction item vectors for the current transaction, D’Souza does not disclose that a distance is calculated from the item vector to the transaction vector. D’Souza does not disclose: 
determining a particular distance as a calculated distance from the vector to at least one point; 
Nice, however, does teach: 
determining a particular distance as a calculated distance from the vector to at least one point (Nice, see: paragraph [0043] teaching “threshold distance may be, for example, an angle between item vectors associated with items being examined”; and see: paragraph [0046] teaching “Producing the distance data at 320 may include, at 321, establishing a distance metric that will be used to calculate the distance between, for example, item pairs”). 
This step of Nice, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of determining a particular distance as a calculated distance from the vector to at least one point, as taught by Nice. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to provide a simplified and more efficient way in product recommendations (Nice, see: paragraph [0020]).

Claim 6-
D’Souza in view of Ghoshal, Sasapu and Nice teach the method of claim 5, as described above. 
Although D’Souza does disclose determining an item code’s item vector (D’Souza, see: paragraph [0076] “transform vendor name and product description details into numeric input”), D’Souza does not disclose that the determining includes determining that the calculated distance is below a threshold distance.
Nice, however, does teach:  
determining further includes determining that the calculated distance is below a threshold distance (Nice, see: paragraph [0043] teaching “user may be detected when the proximity of the users is within a threshold distance”; and see: paragraph [0044] teaching “If the determination at 470 is No, that there are no other users within the threshold distance [i.e., determining that the calculated distance is below a threshold distance], then method 400 may simply return to 450 to detect the next navigation action”; and see: paragraph [0046] teaching “Producing the distance data at 320 may include, at 321, establishing a distance metric that will be used to calculate the distance”). 
This step of Nice, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of determining further includes determining that the calculated distance is below a threshold distance, as taught by Nice. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to provide a simplified and more efficient way in product recommendations (Nice, see: paragraph [0020]).

Claim 7-
D’Souza in view of Ghoshal, Sasapu and Nice teach the method of claim 5, as described above. 
D’Souza does not disclose: 
wherein determining further includes assigning the probability to the calculated distance based on a predefined probability assigned to a range of distances that includes the particular distance.
Nice, however, does teach: 
wherein determining includes assigning the calculated distance that includes the particular distance (Nice, see: paragraph [0043] teaching “threshold distance may be, for example, an angle between item vectors associated with items being examined”; and see: paragraph [0046] teaching “Producing the distance data at 320 may include, at 321, establishing a distance metric that will be used to calculate the distance between, for example, item pairs”). 
This step of Nice, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of wherein determining includes assigning the calculated distance that includes the particular distance, as taught by Nice. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to provide a simplified and more efficient way in product recommendations (Nice, see: paragraph [0020]).
Neither D’Souza nor Nice teach the feature of: 
wherein determining further includes assigning the probability to the distance based on a predefined probability assigned to a range of distances; 
but Ghoshal does teach: 
wherein determining further includes assigning the probability to the distance based on a predefined probability assigned to a range of distances (Ghoshal, see: paragraph [0082] teaching “perform the vector space comparison in step 1208, the content recommendation engine 425 may calculate the Euclidean distance between the feature vector generated in step 1206, and each of the other feature vectors stored in the vector space/spaces 430” and “engine 425 may rank feature vectors in ascending order of feature space distance [i.e., range of distances], so that the smaller the distance between the two feature vectors, the higher the rank” and “a predetermined number (N) of the highest-ranking feature vectors may be selected in step 1208 (e.g., the 5 most similar articles, 10 most similar images, etc.), while in other cases all of the feature vectors satisfying a particular closeness threshold (e.g., distance between vectors<threshold(T)) may be selected”).  
 This step of Ghoshal, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of wherein determining further includes assigning the probability to the distance based on a predefined probability assigned to a range of distances, as taught by Ghoshal. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to improve product recommendations with improved vector comparisons for the relevant content (Ghoshal, see: paragraph [0005]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over D’Souza, S., et al. (PGP No. US 2020/0184540 A1), in view of Ghoshal, S., et al. (PGP No. US 2020/0125575 A1), Sasapu, R. (PGP No. US 2019/0130453 A1) and Glaser, W., et al. (PGP No. US 2018/0240180 A1). 

Claim 11-
D’Souza in view of Ghoshal and Sasapu teach the method of claim 9, as described above. 
D’Souza discloses further comprising
the API indicating the particular item code to the current transaction (D’Souza, see: paragraph [0054] disclosing “on a web browser application 200 (e.g., via a user interface (UI)) at 202”; and see: paragraph [0113] disclosing “A function API may be implemented for obtain purchase request and purchase order details, obtain an active catalog”). 
Although D’Souza does disclose the API, D’Souza does not disclose that there is a recorded message received indicating that the particular item was added to the current transaction by a customer. D’Souza does not disclose: 
recording a message received indicating that the particular item was added to the transaction by a customer associated with the current transaction; 
but Glaser, however, does teach: 
recording a message received indicating that the particular item was added to the transaction by a customer associated with the current transaction (Glaser, see: paragraph [0130] teaching “synthesized or recorded voice messages,” and “a positive sounding tone may be played when an item is successfully added” and “used to notify a customer to an issue” and “feedback could also inform the customer to changes in an automatic checkout procedure”). 
This step of Glaser, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to a transaction process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of recording a message received indicating that the particular item was added to the transaction by a customer associated with the current transaction, as taught by Glaser. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to speed up and improve efficiency of a transaction process for customers (Glaser, see: paragraph [0003]). 


Claim 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza, S., et al. (PGP No. US 2020/0184540 A1), in view of Nice, N, et al. (PGP No. US 2015/0278908 A1) and Glaser, W., et al. (PGP No. US 2018/0240180 A1). 

Claim 12-
D’Souza discloses a method, comprising: 
multidimensional space based on a product catalogue comprising a plurality of item codes associated with items (D’Souza, see: paragraph [0056] disclosing “a product from a catalog of products 118”; and see: paragraph [0076] disclosing “transform…product description details [i.e., item codes associated with items] into numeric input” and “vectors corresponding to the product description may be input to the CNN (i.e., convolution neural network) to allow the CNN to ingest data as a multi-dimensional array [i.e., multidimensional space]”); 
generating transaction item vectors for transactions associated with a transaction history, each transaction item vector mapped of the multidimensional space (D’Souza, see: paragraph [0056] disclosing “a user 108 may create a new purchase request 124 [i.e., a current transaction]”; and see: paragraph [0076] disclosing “with respect to operation of the purchase request controller 114” and “transform vendor name and product description details into numeric input [i.e., transaction item vectors]”; and see: paragraph [0079] disclosing “map may be created using historical purchase request data. With respect to the feature map”; and see: paragraph [0117] disclosing “purchase request status check, a status of a plurality (e.g., n) of past transactions may be ascertained” and “purchase order status may also be ascertained (e.g., by the purchase order status analyzer 134), with respect to a status of a plurality (e.g., n) of past transactions”); 
receiving current item codes associated with a current transaction (D’Souza, see: paragraph [0056] disclosing “a user 108 may create a new purchase request 124 [i.e., a current transaction]”; and see: paragraph [0076] disclosing “with respect to operation of the purchase request controller 114” and “transform vendor name and product description details [i.e., item codes] into numeric input”); 
producing current transaction item vectors that maps based on the current item codes (D’Souza, see: paragraph [0056] disclosing “a user 108 may create a new purchase request 124 [i.e., a current transaction]”; and see: paragraph [0076] disclosing “with respect to operation of the purchase request controller 114” and “transform vendor name and product description details [i.e., current item codes] into numeric input [i.e., transaction item vectors]”; and see: paragraph [0084] disclosing “The product details including text and numeric data may be transformed into numeric representation in the form of a feature map [i.e., maps the current item codes] that may be consumed by the CNN.); and
 determining a particular item to recommend for the current transaction based on positions of the current transaction item vectors within the multidimensional space relative to other item vectors associated with the transactions of the transaction history and the item codes (D’Souza, see: paragraph [0069] disclosing “user interface display of purchasing to illustrate operation of the apparatus 100”; and see: paragraph [0070] disclosing “purchase request controller 114 may analyze the user request 106 such as ‘I would like to buy a laptop’”; and see: paragraph [0076] disclosing “with respect to operation of the purchase request controller 114” and “transform vendor name and product description details into numeric input [i.e., transaction item vectors]”; and see: paragraph [0078] disclosing “product recommendations, the CNN with LSTM layer classifier may be trained based on a set of labeled product descriptions and possible recommendations based on user purchase history information”; and see: paragraph [0079] disclosing “map may be created using historical purchase request data. With respect to the feature map [i.e., relative to other item vectors], input to the CNN with LSTM layer classifier may include purchase request details, for example, from the vendor ERP. This may include information such as product description, vendor, price, and quantity [i.e., item vectors associated with the transactions of the transaction history and the item codes.]”).
Although D’Souza discloses a multi-dimensional space, D’Souza does not disclose that there is a determination of how many dimensions in the space. D’Souza does not disclose: 
determining a total number of dimensions;  
dimensions within the multidimensional space; 
Nice, however, does teach: 
determining a total number of dimensions (Nice, see: paragraph [0025] teaching “dimension space may then be reduced to a smaller number of dimensions (e.g., 3 dimensions)”); 
dimensions within the multidimensional space (Nice, see: paragraph [0025] teaching “dimension space [i.e., dimensions within a multi-dimensional space] may then be reduced to a smaller number of dimensions (e.g., 3 dimensions)”);
This step of Nice, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of determining a total number of dimensions, as taught by Nice. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to provide a simplified and more efficient way in product recommendations (Nice, see: paragraph [0020]).

	Although D’Souza does disclose a current transaction, D’Souza does not disclose that there is adding to the transaction. D’Souza does not disclose: 
but Glaser, however, does teach: 
adding to the transaction  (Glaser, see: paragraph [0130] teaching “synthesized or recorded voice messages,” and “a positive sounding tone may be played when an item is successfully added” and “used to notify a customer to an issue” and “feedback could also inform the customer to changes in an automatic checkout procedure”). 
This step of Glaser, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to a transaction process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of adding to the transaction, as taught by Glaser. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to speed up and improve efficiency of a transaction process for customers (Glaser, see: paragraph [0003]). 

Claim 13-
D’Souza in view of Nice and Glaser teach the method of claim 12, as described above. 
D’Souza discloses further comprising, 
sending a particular item code assigned to the particular item to a transaction interface that is processing the current transaction (D’Souza, see: paragraph [0009] disclosing “user interface display of purchasing”; and see: paragraph [0056] disclosing “a user 108 may create a new purchase request 124 [i.e., a current transaction]”; and see: paragraph [0076] disclosing “with respect to operation of the purchase request controller 114” and “transform vendor name and product description details into numeric input”). 

Claim 14-
D’Souza in view of Nice and Glaser teach the method of claim 13, as described above. 
D’Souza further discloses: 
wherein sending further includes identifying the transaction interface as one of an online transaction interface or a transaction terminal interface (D’Souza, see: paragraph [0009] disclosing “user interface display of purchasing”).

Claim 15-
D’Souza in view of Nice and Glaser teach the method of claim 12, as described above. 
D’Souza further discloses:  
 wherein determining further includes generating item code vectors for each item code, each item code vector of the multidimensional space (D’Souza, see: paragraph [0056] disclosing “a product from a catalog of products 118”; and see: paragraph [0076] disclosing “transform…product description details [i.e., item codes for items] into numeric input” and “vectors [i.e., item vectors] corresponding to the product description may be input to the CNN (i.e., convolution neural network) to allow the CNN to ingest data as a multi-dimensional array [i.e., multidimensional space]”).
Although D’Souza does disclose determining and generating item code vector for each item code in the multidimensional space,  D’Souza does not disclose that there is assigned coordinates within the dimensions. D’Souza does not disclose: 
assigned coordinates within the dimensions; 
but Nice, however, does teach:  
assigned coordinates within the dimensions (Nice, see: paragraph [0031] teaching “New coordinates in the lower dimensional (e.g., 2D, 3D) space may then be given by a matrix X”). 
This step of Nice, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of assigned coordinates within the dimensions, as taught by Nice. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to provide a simplified and more efficient way in product recommendations (Nice, see: paragraph [0020]).


Claim 16-
D’Souza in view of Nice and Glaser teach the method of claim 12, as described above. 
D’Souza discloses:   
wherein producing further includes the current transaction item vectors (D’Souza, see: paragraph [0056] disclosing “a user 108 may create a new purchase request 124 [i.e., a current transaction]”). 
Although D’Souza does disclose a current transaction, D’Souza does not disclose that there is a dynamic modification of the current transaction based on real-time item additions during the transaction. D’Souza does not disclose: 
dynamically modifying the current transaction item based on real-time item additions or deletions made during the current transaction; 
but Glaser, however, does teach: 
dynamically modifying the current transaction item based on real-time item additions or deletions made during the current transaction (Glaser, see: paragraph [0029] teaching “the virtual cart is preferably a substantially real-time record, but may alternatively be updated at least in part asynchronous to interactions of a customer (e.g., placing of item in a cart)”). 
This step of Glaser, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to a transaction process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of adding to the transaction, as taught by Glaser. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to speed up and improve efficiency of a transaction process for customers (Glaser, see: paragraph [0003]). 

Claim 17- 
D’Souza in view of Nice and Glaser teach the method of claim 16, as described above. 
 	Although D’Souza does disclose the current transaction item vectors (D’Souza, see: paragraph [0056] disclosing “a user 108 may create a new purchase request 124 [i.e., a current transaction]”), D’Souza does not disclose: 
wherein determining further includes dynamically changing the particular item to a different item based on dynamic modifications made to the current transaction. 
Glaser, however, does teach: 
wherein determining further includes dynamically changing the particular item to a different item based on dynamic modifications made to the current transaction Glaser, see: paragraph [0029] teaching “the virtual cart is preferably a substantially real-time record, but may alternatively be updated at least in part asynchronous to interactions of a customer (e.g., placing of item in a cart)”; and see: paragraph [0081] teaching “various modeling and conclusions relating to interactions of interest. For example, the selection of an item and the returning of an item are or particular interest”). 
This step of Glaser, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to a transaction process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of adding to the transaction, as taught by Glaser. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to speed up and improve efficiency of a transaction process for customers (Glaser, see: paragraph [0003]). 

Claim 18-
D’Souza in view of Nice and Glaser teach the method of claim 12, as described above. 
D’Souza discloses: 
 	wherein determining further includes identifying additional items with the particular item that are to be recommended for purchase with the current transaction. (D’Souza, see: paragraph [0064] disclosing “product suggestions at 502, and purchase request approval at 504”)

Claim 19-
 D’Souza discloses a system, comprising:
 a processing device having at least one processor configured to execute instructions from a non-transitory computer-readable storage medium, the instructions representing a mapper and a recommendation engine (D’Souza, see: paragraph [0030] disclosing “artificial intelligence and machine learning” and “entailing user recommendations [i.e., recommendation engine]”; [0079] disclosing “the form of a feature map”; and see: paragraph [0124] disclosing “a processor 2302” and “storing machine readable instructions that when executed by the processor cause the processor to perform the instructions” and “a non-transitory computer readable medium”); 
the mapper is configured when executed by the at least one processor to cause the processor (D’Souza, see: paragraph [0124] disclosing “a processor 2302”) to: 
multidimensional space based on item codes of a product catalogue, assign item code coordinates to each item code within the dimensions, generate transaction item vectors for historical transactions, each historical transaction comprising two or more of the item codes, and generate a current transaction item vectors based on current item codes assigned to a current transaction (D’Souza, see: paragraph [0056] disclosing “a product from a catalog of products 118”; and see: paragraph [0076] disclosing “transform…product description details [i.e., item codes associated with items] into numeric input” and “vectors corresponding to the product description may be input to the CNN (i.e., convolution neural network) to allow the CNN to ingest data as a multi-dimensional array [i.e., multidimensional space]”; and see: paragraph [0079] disclosing “map may be created using historical purchase request data. With respect to the feature map”; and see: paragraph [0117] disclosing “purchase request status check, a status of a plurality (e.g., n) of past transactions may be ascertained” and “purchase order status may also be ascertained (e.g., by the purchase order status analyzer 134), with respect to a status of a plurality (e.g., n) of past transactions”); and
 the recommendation manager is configured when executed from the at least one processor to cause the processor (D’Souza, see: paragraph [0030] disclosing “artificial intelligence and machine learning based conversational agent to provide a rich online experience entailing user recommendations [i.e., recommendation manager]”to: 
receive the current item codes from a transaction interface that is processing the current transaction, call the mapper with the current item codes to receive the current transaction item vectors, perform a comparison of the current transaction item vectors to the item code coordinates and the transaction item vectors within the multidimensional space (D’Souza, see: paragraph [0048] disclosing “the purchase order status analyzer 134 may generate, based on the purchase order status, a display of a specified number of previous purchase order transactions associated with the user 108”; and see: paragraph [0076] disclosing “transform…product description details [i.e., item codes associated with items] into numeric input” and “vectors corresponding to the product description may be input to the CNN (i.e., convolution neural network) to allow the CNN to ingest data as a multi-dimensional array [i.e., multidimensional space]”; and see: paragraph [0079] disclosing “map may be created using historical purchase request data. With respect to the feature map”; and see: paragraph  [0117] disclosing “a status of a plurality (e.g., n) of past transactions may be ascertained. Further, a status of a specific transaction may be ascertained.”).
Although D’Souza discloses a multi-dimensional space, D’Souza does not disclose that there is a determination of how many dimensions in the space. D’Souza does not disclose: 
determining dimensions of multidimensional space;  
Nice, however, does teach: 
determining dimensions of multidimensional space (Nice, see: paragraph [0025] teaching “dimension space [i.e., dimensions within a multi-dimensional space] may then be reduced to a smaller number of dimensions (e.g., 3 dimensions)”);
This step of Nice, is applicable to the method of D’Souza, as they both share characteristics and capabilities, namely, they are directed to product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of D’Souza to include the feature of determining dimensions, as taught by Nice. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to provide a simplified and more efficient way in product recommendations (Nice, see: paragraph [0020]).
Although D’Souza discloses a current transaction, D’Souza does not disclose 
determine at least one additional item code that is not present in the current transaction to recommend based on the comparison, and notify the transaction interface of the at least one additional item code; 
but Glaser, however, does teach: 
determine at least one additional item that is not present in the current transaction, based on the comparison, and notify the transaction interface of the at least one additional item (Glaser, see: paragraph [0023] teaching “the virtual cart generated through the smart cart can be compared”; and see: paragraph [0029] teaching “the virtual cart is preferably a substantially real-time record, but may alternatively be updated at least in part asynchronous to interactions of a customer (e.g., placing of item in a cart)”; and see: [0081] teaching “various modeling and conclusions relating to interactions of interest. For example, the selection of an item and the returning of an item are or particular interest” and see: paragraph [0130] teaching “synthesized or recorded voice messages, an indicator light, a displayed text alert, vibration or haptic feedback, and/or any suitable form of user feedback. User feedback can include affirmation of item identification. For example, a positive sounding tone may be played when an item is successfully added [i.e., notifying the transaction interface]. User feedback can additionally be used to notify a customer to an issue. In some cases, the user feedback may prompt a customer to facilitate rescanning an item [i.e., is not present in the current transaction]…notifying the customer of other issues or requests”). 
This step of Glaser, is applicable to the system of D’Souza, as they both share characteristics and capabilities, namely, they are directed to a transaction process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of D’Souza to include the feature of determine at least one additional item that is not present in the current transaction, based on the comparison, and notify the transaction interface of the at least one additional item, as taught by Glaser. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of D’Souza to speed up and improve efficiency of a transaction process for customers (Glaser, see: paragraph [0003]). 

Claim 20-
D’Souza in view of Nice and Glaser teach the system of claim 19, as described above. 
D’Souza discloses: 
wherein the transaction interface is an online transaction interface or a transaction terminal interface  (D’Souza, see: paragraph [0009] disclosing “user interface display of purchasing”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wen, H., et al. (PGP No. US 2019/0065589 A1), describes methods, systems and apparatus for categorizing items presented on webpage, and may extract text and image information from the webpage. 
Trepca, S., et al. (PGP No. US 2016/0140519 A1), describes a method of facilitating online transactions and determines formatting of the transaction details as required by the merchant server. 
Feng, D., et al. (Patent No. US 11,210,721 B1), discloses generating vector spaces to analyze menu items for restaurants in order to determine optimized geographical locations for merchants to position the business or restaurant. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3625